Cuyahoga County, No. 67569. On October 31, 1995, appellant filed a motion to stay this court’s order of October 18,1995. Appellant’s motion is, in substance, a request for reconsideration of this court’s entry of October 18, 1995, declining jurisdiction, and, as such, is untimely. Section 1(C), Rule XIV of the Rules of Practice of the Supreme Court of Ohio prohibits the filing of a document that is not timely tendered for filing. Accordingly,
IT IS ORDERED by the court, sua sponte, that appellant’s motion to stay this court’s order of October 18, 1995, be, and hereby is, stricken, effective November 6, 1995.